Opinion issued August 2, 2012.




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-11-00389-CV
                           ———————————
          MICHELLE THOMPSON, D/B/A URBAN DIVAS HAIR
                      STUDIO, Appellant
                                       V.
         HARRIS COUNTY UTILITY DISTRICT NO. 15, Appellee



                   On Appeal from the 80th District Court
                           Harris County, Texas
                       Trial Court Case No. 1036594



                         MEMORANDUM OPINION

      The clerk’s record in this appeal was due on May 16, 2011. The record was

not timely filed because appellant failed to make payment arrangements for the

record. On June 8, 2012, the Clerk of this Court sent appellant a notice that the
record was past due and had not been filed because she failed to arrange for

payment. The Clerk allowed appellant until June 28, 2012 to file a written response

establishing that payment arrangement had been made. The Clerk also invited

appellant to file written explanation if she believed she was exempt from the

obligation to pay for the appellate record; the Clerk instructed appellant that a

written response claiming exemption was necessary even if she had previously

claimed exemption from payment. Appellant filed no written response, and the

appellate record still has not been filed.

      The Clerk informed appellant that her appeal could be dismissed for want of

prosecution without further notice if appellant failed to comply with the June 28,

2012 deadline. Appellant failed to comply. We dismiss this case for want of

prosecution. See TEX. R. APP. P. 42.3(b) (authorizing involuntary dismissal of civil

case for want of prosecution).

                                   PER CURIAM



Panel consists of Justices Bland, Massengale, and Brown.




                                             2